DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a  heat spreading plate suitable to be a top cover of a chip package structure, and the heat spreading plate comprising: one of the metal sheets comprising a first plate body and a three-dimensional structure; the three-dimensional structure is formed on one surface of the first plate body, and facing towards one of the hollow recesses for connecting one of the different working chips of the chip package structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Zohni (USPGPUB DOCUMENT: 2013/0100616) discloses in Fig 1A-1C & 11 a heat spreading plate (10) suitable to be a top cover of a chip package structure, and the heat spreading plate (10) (10 comprises a sheet or layer structure and comprises a thermally conductive material and may therefore be interpreted as a heat spreading plate) comprising:
a main body (see plurality of 70/55 in Fig 1B) comprising a plurality of metal sheets (70/55)which are arranged spaced apart from one another totally (Fig 1B), and capable of thermally connecting different working chips mounted within the chip package structure (since 70/55 connects different working chips and 70/55 is formed of thermally conductive material this may be interpreted as capable of thermally connecting different working chips mounted within the chip package structure )[0059], respectively, wherein a gap (see gap between 55/70 in Fig 1B) is formed between any two neighboring ones of the metal sheets (70/55)to completely separate the two neighboring ones of the metal sheets; and
an isolating frame (45/65/1165/1160) [0050] surrounding outer edges of the metal sheets (70/55)and filling into the gaps for fixedly holding the metal sheets (70/55)together (1165/1160 in Fig 11 may be interpreted as fixedly holding the metal sheets (70/55)together),
wherein one surface of the isolating frame (45/65/1165/1160) is formed with a plurality of hollow recesses(recess of 45/65/1165/1160), and each of the metal sheets (70/55) is exposed outwards from one of the hollow recesses(recess of 45/65/1165/1160) but does not disclose the relationship of one of the metal sheets comprising a first plate body and a three-dimensional structure and the three-dimensional structure is formed on one surface of the first plate body, and facing towards one of the hollow recesses for connecting one of the different working chips of the chip package structure.  Therefore, it would not be obvious to make the heat spreading plate as claimed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819